Per Curiam.
The actions were based upon the contention that the defendants harbored a vicious dog, known to be such, which bit and injured the plaintiff Sadie. The only claim of responsibility on the part of the defendant Martone was that he was at the time a partner in a firm consisting of the defendants which carried on a grocery business in the store where the plaintiff Sadie was attacked by the dog. There was proof that Martone was not connected with the firm at the time that the dog attacked the plaintiff Sadie. The defendant Martone was, therefore, entitled to a charge to *284the effect that if he had severed his connection with the business, was merely the landlord there, he would not be responsible for harboring the dog on the leased premises. This was substantially what the' defendant requested and what the court declined. For this error a new trial should be granted as to the defendant Martone in each case.
All concur. Present — Hubbs, P. J., Seaes, Ceouch, Taylob and Sawyeb, JJ.
In the first case: Judgment and order reversed on the law and a new trial granted as to the defendant Martone, with costs to said appellant to abide event. In all other respects the judgment is affirmed, with costs.
In the second case: Judgment and order reversed on the law and a new trial granted as to the defendant Martone, with costs to said appellant to abide the event. As to the other defendant judgment and order are reversed on the facts and a new trial granted, with costs to said appellants to abide the event unless the plaintiff shall within ten days stipulate to reduce the verdict to the sum of $500 as of the date of the rendition thereof, in which event the judgment is modified accordingly and as so modified is, together with the order, affirmed, without costs of this appeal to either party.